Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-20 are rejected under 35 USC 102(a)(2) as being anticipated by Del Regno et al. US 2018/0192233.

     As to claims 1, 8, 15, Del Regno teaches a system/non-transitory computer-readable medium/method comprising: a location device arranged to: receive, from a consumer device (see [0063-0064] teaches consumer device), corrections data associated with a microservice request from a client device (see [0058-0059] teaches corrections data), the consumer device to generate the corrections data based on a reference message (see fig.4, [0024, 0048-0049, 0052, 0054-0060] teaches corrections data and reference message mechanism), the reference message comprising reference data from a reference station (see [0059] teaching reference station), and the microservice request associated with a microservice to be provided to the client device ([0002, 0027, 0051-0052, 0069] teach the request associated with the service provided to client device); determine, based on the corrections data, an actual location of the client device (see abstract and figs. 5-8 showing actualizing location); and provide, to the client device, information that identifies the actual location of the client device (see figs. 5-8 showing mechanism of providing device with location, also see [0002, 0022, 0027, 0051-0052, 0069]). Additionally, Del Regno teaches non-transitory computer-readable medium (see [0041] and claim 8 of Del Regno reference).      As to claims 2, 9, 16, Del Regno teaches the system of claim 1,8,15 where the consumer device is further arranged to: receive the microservice request (see fig.4, [0048]); identify a message queue as being associated with the microservice to be provided to the client device based on the microservice request (see [0050, 0052, 0077, 0118]); and obtain the reference message from the message queue (see [0052, 0077, 0118]).     As to claims 3, 10, 17, Del Regno teaches the system of claim 2,9,16 where the consumer device is further arranged to: change a subscription to a different message queue when location information associated with the client device indicates that the client device moved to a new geographic location (see claims 1-3 of Del Regno reference, teaching updating location).     As to claims 4, 11, 18, Del Regno teaches the system of claim 1,8,15, where a queue device is further arranged to: provide translation from Network Transport of RTCM via Internet Protocol (NTRIP) protocol to another format used by a microservice node (esp. c.f. [0052] teaching RTCM via NTRIP).     As to claims 5, 12, 19, Del Regno teaches the system of claim 1,8,15 where the microservice request includes information that identifies an observed location of the client device (abstract and claim 1 of Del Regno reference); and the consumer device is further to: identify the reference station that is within a threshold distance of the client device (see abstract); identify, based on mapping information, a message queue corresponding to the reference station ([0059, 0114]); and obtain the reference message (see claims 1 and 4 of Del Regno reference).     As to claims 6 and 13, Del Regno teaches the system of claim 1,8 where the actual location of the client device is determined based on the corrections data and one or more observables from the client device (see [0058-0059] and claim 1 of Del Regno reference).

     As to claim 7, Del Regno teaches claim 1, further comprising producer device arranged to receive reference data from reference station (see abstract teaching device receiving reference data from reference receivers at the stations), and mapping device arranged to store mapping information indicating a message queue is associated with reference station (see [0040-0041, 0076, 0119, 0125] teaching storing information). 

     As to claim 14, Del Regno teaches claim 8, wherein the microservice is a corrections microservice or a location microservice (see claim 1 of Del Regno reference).

     As to claim 20, Del Regno teaches claim 15, further comprising: receiving, by consumer device, the microservice request from the location device ([0022, 0063-0064]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646